ICJ_094_LandMaritimeBoundary_CMR_NGA_2002-10-10_JUD_01_ME_01_FR.txt. 459

DÉCLARATION DE M. LE JUGE ODA
[Traduction]

Presqu'île de Bakassi — Lac Tchad — Précision inutile de la délimitation de
frontière opérée par la Cour — Frontière terrestre du lac Tchad à la presqu'ile
de Bakassi — Retrait des forces armées, de la police et de l'administration du
territoire «occupé» — Responsabilité étatique — Demcndes reconventionnelles
— Traitement à venir des ressortissants nigérians — Frontière maritime -—
Erreurs de procédure commises par le requérant — Définition d'un « différend
d'ordre juridique» au sens du paragraphe 2 de l'article 36 du Statut — Frontière
de la mer territoriale — Exceptions préliminaires — Modification de la position
de l’une des Parties au cours de la procédure — Absence de différend d'ordre
juridique au sujet de la mer territoriale —- Erreur de fond — Droit régissant la
délimitation du plateau continental — Compétence de lu Cour pour délimiter le
plateau continental — La délimitation du plateau continental relève de l'équité
et ne saurait constituer l'objet d'un différend juridique — Négociation en tant
que principe directeur aux fins de la délimitation du plateau continental — Ins-
tance tierce — Règle de l'«équidistance et des circonstences spéciales» — Pla-
teau continental selon l'article 83 de la convention des Nations Unies sur le droit
de la mer — L’échec des négociations ne signifie pas qu'un « différend» existe —
Absence de procédures obligatoires entraînant des décisions obligatoires en
matière de délimitation du plateau continental.

I. LA PRESQU'ÎILE DE BAKASSI ET LES FRONTIÈRES TERRESTRES — PRINCI-
PAUX POINTS À TRANCHER EN L’ESI’ECE

1. Dans la présente affaire, qui a été introduite devant la Cour de
manière unilatérale par le Cameroun en mars et juin 1994, «(le différend
porte essentiellement sur la question de la souveraineté sur la presqu’ile
de Bakassi» (requête introductive d’instance du Cameroun, p. 4, par. 1;
les italiques sont de moi) et

«[c]et aspect du différend porte essentiellement sur la question de la
souveraineté sur une partie du territoire camerounais dans la zone
du lac Tchad ... et sur le tracé de la frontière entre la République du
Cameroun et la République fédérale du Nigéria du lac Tchad à la
mer» (requête additionnelle, p. 76, par. 1; les italiques sont de moi).

Bien que je souscrive pleinement au présent arrêt sur ces trois points, qui
constituent à eux seuls l’essence de la présente affaire, je désire exprimer
les quelques réserves exposées ci-après.

160

 
FRONTIÈRE TERRESTRE ET MARITIME (DÉCL. ODA) 460

A. La presqu'ile de Bakassi (point III du dispositif de l'arrêt)

2. S'agissant du statut de la presqu'île de Bakassi, qui constitue le prin-
cipal point à trancher de la présente espèce, je souscris pleinement à la
décision de la Cour énoncée au point III B) du dispositif de l'arrêt, selon
laquelle «la souveraineté sur la presqu'île de Bakassi est camerounaise»
(arrêt, par. 325 III B)).

B. La frontière terrestre (points I et IT du dispositif de l'arrêt)

3. En ce qui concerne la frontière terrestre entre le Cameroun et le
Nigéria dans la région du lac Tchad et du lac Tchad à la mer, je souscris
aux décisions de la Cour telles qu’elles figurent aux points I et II du dis-
positif de l’arrêt. Je dois néanmoins formuler certaines réserves s'agissant
de la détermination par la Cour de la frontière comme correspondant à la
ligne droite «partant «d’un tripoint situé dans le lac Tchad par
14°04°59”9999 de longitude est et 13°05’ de latitude nord … jusqu’à
Pembouchure de la rivière Ebedji» (arrêt, par. 325 ! B)). La Cour déclare
au paragraphe 57 de l'arrêt que,

«[sjuite à cet examen [examen de la carte Moisel annexée à la décla-
ration Milner-Simon de 1919 et de la carte jointe à l'échange de
notes Henderson-Fleuriau de 1931], elle ... estime que le tripoint se
situe à 14°04’ 59” 9999 de longitude est, plutôt qu’à «approximative-
ment» 14°05’ [aboutissant ainsi aux mêmes conclusions que la CBLT
(Commission du bassin du lac Tchad)]».

Il est malaisé de comprendre pourquoi la Cour a jugé bon de définir un
point de manière aussi précise. En effet, lorsqu'on mesure la longitude
dans cette région de faible latitude, une différence de 1/10 000 de seconde
(autrement dit, la différence entre 14°05’ et 14° 044 59” 9099) représente
moins de 3 millimètres et n’a le moindre effet significatif sur aucune carte.
La Cour n’a aucune raison valable de définir un point quelconque avec
une précision de 1/10 000 de seconde. Dans cette zone, il suffirait que la
Cour évoque simplement le «tripoint» indiqué dans le rapport de la
Commission du bassin du lac Tchad.

C. Les divergences entre les Parties quant à la souveraineté sur la
presqu'île de Bakassi et aux frontières terrestres (point V du dispositif
de l'arrêt)

4. Je remarque que les décisions figurant aux points V A), B), C) et D)
du dispositif de l’arrêt portent toutes sur les questions traitées aux points
I, Li et HI de ce même dispositif. Ces décisions concernent essentiellement
le statut de la presqu'île de Bakassi et les frontières dans la région du lac
Tchad et dans la zone du lac Tchad à la mer, et non les frontières mari-

161
FRONTIÈRE TERRESTRE ET MARITIME (DECL. ODA) 461

times qui font l’objet du point immédiatement précédent, à savoir le
point IV. Le fait d’avoir placé le point V après le point IV et non avant
donne cependant l'impression que la Cour a un point de vue très différent
sur la relation entre ces paragraphes.

5. Le Nigéria doit bien évidemment retirer «son administration et ses
forces armées et de police» (arrêt, par. 325 V A)) de la zone en question,
dont la Cour a jugé ici qu'elle se trouvait en territcire camerounais, et ce
sans qu'il soit besoin d’une nouvelle décision de la Cour. Encore faut-il
que ce retrait intervienne selon des modalités sur lesquelles devront
s’accorder les Parties compte tenu de la nécessité C’organiser le rapatrie-
ment des ressortissants nigérians souhaitant quitter la région.

6. Je présume que la position de la Cour (telle qu’elle découle du
point V C) du dispositif) selon laquelle les incidents survenus dans la
région précédemment revendiquée par le Nigéria comme relevant de sa
souveraineté n’engageraient la responsabilité étatique d’aucune des
deux Parties se fonde sur les motifs indiqués aux paragraphes 323 et 324
de l'arrêt. Cette position devrait être exposée plus clairement aux points I,
IT et ILI du dispositif, au lieu de faire l’objet d’une conclusion distincte et
indépendante après le point IV du dispositif, qui traite de la délimitation
maritime.

7. La question des demandes reconventionnelles du Nigéria, rejetées
au point V D) du dispositif, a en réalité déjà été tranchée par la Cour au
cours du processus qui l’a amenée à se prononcer à l’égard de la souve-
raineté territoriale sur la presqu'île de Bakassi et des frontières terrestres
dans la région du lac Tchad et du lac Tchad à la mer, ainsi que l’indique
la Cour dans les deux paragraphes de l'arrêt mentionnés ci-dessus
(par. 323 et 324).

8. Le point V C) rappelle engagement pris par }e Cameroun quant au
traitement à venir des ressortissants nigérians se trouvant sur son terri-
toire. La Cour a clairement pris acte de cet engagement au para-
graphe 317 de la motivation de l’arrêt et cette question ne nécessite pas
de faire l’objet d’un nouveau point du dispositif.

II. LA FRONTIÈRE MARITIME (POINT IV DU DISPOSITIF DE L’ARRET)

9. F'émets des réserves plus sérieuses sur la décision figurant au point IV
du dispositif et concernant les demandes relatives à la «frontière mari-
time». En effet, je ne partage l’avis de la Cour que sur un nombre limité
des questions relatives à la «frontière maritime». J’ai toutefois voté en
faveur des points IV B) et C), mais uniquement en tant que les lignes
frontières dont le tracé y est décrit, qu’elles soient délimitées concrète-
ment ou non, ne sont pas totalement inadéquates et n’ont dans les faits
aucune conséquence préjudiciable.

10. Que la Cour n’ait pas traité comme il convenait les demandes rela-
tives à la «frontière maritime» découle à mon sers, tout d’abord, de ce

162
FRONTIÈRE TERRESTRE ET MARITIME (DÉCL. ODA) 462

que le Cameroun lui a présenté l’affaire d’une manière peu judicieuse et,
ensuite, de la confusion et de l’incompréhension dont la Cour a fait
preuve, s'agissant de la nature profonde du droit régissant la «délimita-
tion maritime». Je soulignerai les erreurs de procédure qui, dans exposé
du Cameroun et dans la réponse de la Cour, s’attachent aux demandes
relatives à la frontière maritime, avant d'appeler également l’attention sur
les erreurs de fond contenues dans la requête du Cameroun et dans l’arrêt
de la Cour, lesquelles sont principalement dues au fait que l’un et l’autre
ont manqué de relever la différence qui existe entre les zones proches de
la côte et les zones plus au large. Ces erreurs de fond et de forme ont sen-
siblement contribué à obscurcir les points à trancher dans cette affaire.

A. Les erreurs de procédure

11. En premier lieu, je dois souligner que la présente espèce, telle qu’elle
a été soumise à la Cour le 29 mars et le 6 juin 199+, ne comportait aucun
«différend d’ordre juridique» — au sens du paragraphe 2 de l’article 36
du Statut de la Cour — relatif à la «frontière maritime». Dans la requête
qu'il a déposée en mars 1994, le Cameroun (comme nous l’avons déjà noté
plus haut) présentait le différend comme portant «essentiellement sur la
question de la souveraineté sur la presqu'île de Bakassi» (les italiques sont
de moi) et priait la Cour de trancher différents points relatifs au statut de
cette presqu'île. Et la Cour, comme il le lui était demandé, s’est effective-
ment prononcée sur ces questions aux points I, II et III du dispositif de
son arrêt. Cependant, dans sa requête de mars 1994, le Cameroun n'avait
pas considéré la question de la «frontière maritime » comme une question
ayant donné lieu à un «différend». La «frontière maritime» n'est pas
mentionnée dans la requête comme faisant l’objet d’un «différend», mais
y est évoquée en des termes sui generis. La requête (additionnelle) de
juin 1994 ne fait nulle part état de la frontière maritime.

12. Dans la partie de sa requête de mars 1994 intitulée «Objet du dif-
férend», le Cameroun évoque en ces termes la frontière maritime, sans
préciser qu'elle fait l’objet d’un «différend»:

«[L]a frontière maritime entre les deux Etats fait l’objet de plu-
sieurs accords de délimitation depuis l’accord du 11 mars 1913
jusqu’à la déclaration de Maroua du 1° juin 1975. Mais cette déli-
mitation est demeurée partielle et les deux parties n’ont pas pu, mal-
gré de nombreuses tentatives, se mettre d'accord pour la compléter.
Afin d'éviter de nouveaux incidents entre les deux pays, la Répu-
blique du Cameroun prie la Cour de bien vouloir déterminer le tracé
de la frontière maritime entre les deux Etats au-delà de celui qui
avait été fixé en 1975.» (Requête du 29 mars 1994, p. 4, par. 3.)

A mon sens, l'expression «frontière maritime» qui figure à la première
ligne de la citation ci-dessus fait référence à une frontière située à proxi-
mité immédiate de la côte. Dans la dernière partie de cette même citation,
le Cameroun fait référence à la frontière en haute mer, c’est-à-dire «au-

163
FRONTIÈRE TERRESTRE ET MARITIME (LÉCL. ODA) 463

delà [du tracé] qui avait été fixé en 1975 [point G]». Dans sa requête de
mars 1994, le Cameroun ne donne aucune précision sur les «nombreuses
tentatives ... pour ... compléter [la délimitation]» «au-delà [du tracé] qui
avait été fixé en 1975 [point G]» ni, puisqu'il s'agit d'éviter de «nou-
veaux» incidents, sur les «incidents entre les deux pays» qui se sont pro-
duits auparavant dans cette région. Contrairement à ce qu’affirme la
Cour (au paragraphe 239 du présent arrêt et au paragraphe 110 de l’arrêt
de 1998), aucune preuve du moindre incident dans les zones situées au-
delà du point G ou d’une quelconque négociation visant à tracer la fron-
tière au-delà du point G n’a été présentée à la Cour, que ce soit dans la
requête de mars 1994 elle-même, dans les pièces écrites ou lors de la pro-
cédure orale.

13. Pour ce qui est de la «décision demandée»: dans cette requête, le
Cameroun affirme à lalinéa f) (en des termes très différents de ceux
employés aux alinéas a) à e”), dans lesquels il prie la Cour de «dire et
juger»):

«f) Afin d'éviter la survenance de tout différend entre les deux Etats
relativement à leur frontière maritime, la République du Came-
roun prie la Cour de procéder au prolongement du tracé de sa
frontière maritime avec la République fédérale du Nigéria
jusqu’à la limite des zones maritimes que le droit international
place sous leur juridiction respective.» (Requête du 29 mars 1994,
p. 14, par. 20.)

Rien dans l’alinéa f) ne fait état d’une quelconque «décision demandée»
à la Cour; ce que le Cameroun demande plutôt à la Cour, c’est de tracer
une frontière. J'estime qu’en ce qui concerne la «frontière maritime» le
Cameroun ne saurait être considéré comme demandant à la Cour de se
prononcer sur un quelconque «différend d'ordre juridique» au sens du
paragraphe 2 de l’article 36 du Statut de la Cour.

14. Il n’est donc pas étonnant que, en décembre 1995, le Nigéria ait
soulevé des exceptions d’incompétence de la Cour à cet égard. Dans son
arrêt de 1998 sur les exceptions préliminaires, la Cour a cependant rejeté
les objections soulevées par le Nigéria en l'espèce quant a la délimitation
de la frontière maritime (C.I. J. Recueil 1998, p. 275). Avec tout le respect
dû à la Cour, je considère néanmoins, comme je l’ai mdiqué dans l’opi-
nion séparée que j'ai jointe à cet arrêt (CIS. Recueil 1998, p. 328), que
celle-ci s’est trompée en prenant une telle décisicn. L’arrêt de 1998 n’a
rien changé au fait que, en 1994, il n'existait, av sujet de la «frontière
maritime», aucun «différend d’ordre juridique» que le Cameroun aurait
pu soumettre à la Cour de manière unilatérale en vertu du paragraphe 2
de l’article 36 du Statut de la Cour et de l’article 38 du Règlement de la
Cour.

15. En deuxième lieu, il convient de souligner que, dans les conclusions
qu'il a par la suite présentées dans son mémoire de 1995, le Cameroun a
modifié les griefs objets de la présente affaire (dont il a saisi la Cour en
mars et juin 1994). C’est dans son mémoire que le Cameroun a pour la

164
FRONTIÈRE TERRESTRE ET MARITIME (DÉCL. ODA) 464

première fois présenté la frontière maritime qu’il revendiquait en la défi-
nissant par des coordonnées cartographiques (livre I, p. 669). La nature
de ces conclusions est très différente de celle de la «décision demandée»
au sujet de la frontière maritime dans la requête de mars 1994. J’estime
que les conclusions de 1995 échappent à la portée de la requête originale
de mars 1994. La Cour aurait dû prendre acte dès le stade de la compé-
tence de ce changement radical de position opéré par le Cameroun dans
l'affaire. Cependant, la Cour ne l’a pas fait en 1998 et, à fortiori, elle ne
s'est pas rendu compte que les conclusions de 1995 concernant la ques-
tion de la frontière maritime avaient considérablement altéré la physio-
nomie de l’affaire tout entière.

16. Comme je l’ai déjà fait remarquer, que ce soit dans sa requête de
mars 1994 ou méme dans ses conclusions de 1995, je Cameroun n’a décrit
aucun «différend d’ordre juridique» entre lui et le Nigéria au sujet de la
frontière maritime, et c’est dans ses conclusions de 1995 qu’il a présenté
sa revendication relative a la «frontiére maritime». Si le Nigéria a pré-
tendu dans les conclusions de son contre-mémoire de 1999 que la «reven-
dication maritime» du Cameroun était «irrecevable» pour différentes
raisons (contre-mémoire du Nigéria, vol. III, p. 834), c’est seulement
en 2001, dans sa duplique, qu’il a pour la première fois fait valoir, concer-
nant la frontiére maritime, certaines revendications contraires a celles du
Cameroun (duplique du Nigéria, vol. IT, p. 765).

17. Compte tenu de ces erreurs de procédure imputables au requérant,
le Cameroun, j'ai voté contre le point IV A) du dispositif de l'arrêt.

B. L'erreur de fond

18. Ayant montré que c'était de façon tout à fait irrégulière que le
Cameroun avait soumis à la Cour les aspects de l’espèce relatifs à la
«frontière maritime», j'en viens à présent au fond de l’affaire concernant
les aspects en question. Que le Cameroun se soit fourvoyé dans la présente
affaire, et que celle-ci suscite la confusion et l’incompréhension de la
Cour, s'explique selon moi par l’omission d’une distinction fondamentale:
celle qu’il convient d’opérer entre l’étroite bande de mer qui borde le
continent, c'est-à-dire les eaux situées au sein de la mer territoriale des
12 milles (que j’appellerai, par commodité, la «mer littorale»), et la zone,
plus vaste et plus au large, du plateau continental (que j’appellerai, encore
par commodité, la «mer libre»). Cette distinction est reflétée par celle qui
existe entre les deux régimes, celui de la mer territoriale d’une part et celui
du plateau continental d’autre part!. La délimitation de la mer territoriale
et celle du plateau continental sont des processus radicalement distincts
par nature -— or le présent arrêt ne tient aucun compte de cette distinc-
tion. Je reviendrai sur cette question vers la fin de la présente déclaration.

' Les observations formulées ci-après concernant le plateau continental s'appliquent
également, d’une manière générale, à la zone économique exciusive.

165
FRONTIÈRE TERRESTRE ET MARITIME (DÉCL. ODA) 465

1) La délimitation de la frontière au sein de la «mer littorale» (jus-
qu'au point G)

19. Je dois tout d’abord faire observer que la Ccur ne saisit pas la véri-
table signification en l’espèce de l’expression «frontière maritime» dans
la «mer littorale». Je crois qu’en réalité le différend qui oppose le Came-
roun et le Nigéria au sujet de la «mer littorale» ne concerne pas la «fron-
tière maritime» mais uniquement le statut de la presqu'île de Bakassi (en
d’autres termes, la question de savoir si la frontiére entre les deux Etats
devrait passer à l’ouest ou a l’est de cette presqu’ile). La question de la
«frontière maritime» au sein de la «mer littorale», c’est-à-dire jusqu’au
point G, est en substance résolue lorsque, au point II du dispositif, la
Cour, se référant à l'accord anglo-allemand de 1213, déclare camerou-
naise la souveraineté sur la presqu'île de Bakassi, jugeant ainsi que la
frontière entre les deux Etats passe à l’ouest de la presqu’ile de Bakassi, et
lorsqu’elle prend acte de la seconde déclaration de Yaoundé de 1971, qui
exprime le compromis auquel parvinrent les chefs d’Etat des deux pays,
et de la déclaration de Maroua de 1975, signée par les deux chefs d'Etat.

20. Point n'aurait dû être besoin pour la Cour d’ajouter quoi que ce
fût concernant la frontière maritime au sein de la «mer littorale» (jusqu’au
point G). A mon sens, il n’y avait donc pas lieu pour la Cour de présenter
les deux tableaux de coordonnées relatives à la «mer littorale» en tant
que partie intégrante de sa décision dans le dispositif de l’arrêt (arrêt,
par. 325 IV B)). La question de la «frontière maritime» ne se posait nul-
lement en tant que telle s’agissant de la «mer littorale». Le Cameroun
lui-même n’a avancé aucune coordonnée de la sorte dans sa demande ou
ses conclusions, et le Nigéria n’a pas davantage sculevé cette question.

2) La délimitation du plateau continental au sein de la «mer libre»
(au-delà du point G)

21. Pour ce qui concerne la «frontière maritime » dans la «mer libre»,
il convient de se reporter à la requête, et il n’est pas inutile de citer une
nouvelle fois le Cameroun:

«[L]a frontière maritime entre les deux Etats fait l'objet de plu-
sieurs accords de délimitation depuis l’accord du 11 mars 1913
jusqu'à la déclaration de Maroua du 1° juin 1975. Mais cette déli-
mitation est demeurée partielle et les deux Parties n’ont pas pu, mal-
gré de nombreuses tentatives, se mettre d’accord pour la compléter.
Afin d'éviter de nouveaux incidents entre les deux pays, la Répu-
blique du Cameroun prie la Cour de bien vouloir déterminer le tracé
de la frontière maritime entre les deux Etats au-delà [du point
G].» (Requête du 29 mars 1994, p. 5, par. 3.)

Comme je l’ai dit plus haut, nonobstant cette affirmation, aucun incident
entre les deux Etats ne s’est produit dans la «mer libre» et la délimitation

166

 
FRONTIÈRE TERRESTRE ET MARITIME (DECL. ODA) 466

du plateau continental au-delà du point G n’a fait l’objet d’aucune négo-
ciation.

22. En réalité, au point IV D) du dispositif, la Cour ne répond absolu-
ment pas aux conclusions demandées par le Cameroun et le Nigéria concer-
nant la frontière maritime dans la «mer libre», et elle rend une décision
établissant une ligne différente de celles revendiquées par les Parties. La
Cour, en se bornant à affirmer à cet égard, au point {V D) du dispositif, que
«[la frontière] suit une ligne loxodromique ayant un azimut de 187° 52’27”»
— ce qui ne répond nullement aux conclusions du Cameroun —, pourrait
donner l’impression de reconnaître que le Cameroun n’avait aucune raison
de formuler la question de la frontière au sein de la «mer libre» comme une
question d’ordre juridique dans le cadre d’une affaire qui, comme celle-ci, a
été introduite par voie de requête unilatérale. Et pourtant la Cour «/d/Jécide
que … la limite ... suit une ligne loxodromique ayant un azimut de
187° 5227" » (arrêt, par. 325 IV D)).

23. Je ne sais si la Cour a jamais songé au fait que définir une ligne à
la seconde près, même lorsqu'il s’agit d’un point situé a la limite des
200 milles, correspond à une précision de quelques mètres seulement. La
Cour ne précise pas jusqu'où la ligne devrait se poursuivre — sur
quelques milles depuis la côte, ou bien sur 200 milles au large. Plutôt
que de décider du tracé précis de la ligne elle-même, la Cour semble
donner à entendre que la frontière devrait suivre la ligne d’équidistance,
comme les Parties en sont convenues. J'ai le sentiment que la manière
erronée dont la Cour a traité la frontière maritime dans la «mer libre»
provient peut-être du fait qu’elle n’a pas compris le droit régissant la
délimitation de la frontière du plateau continental.

3) Le droit régissant la délimitation du plateau continental

24, L'erreur flagrante du Cameroun consistant à soumettre unilatéra-
lement à la Cour la question de la délimitation maritime dans la «mer
libre» en tant qu’objet d’un «différend d’ordre juridique» appelle un exa-
men plus approfondi. Contrairement aux frontières terrestres (et à celles
de la mer territoriale), dont l'enjeu est au fond l’artribution de la souve-
raineté territoriale, la limite du plateau continental dans la «mer libre»,
en tant qu'elle n’est pas l’objet d’un différend d'ordre juridique, ne sau-
rait en principe être déterminée par la simple application d’une règle ou
d’un principe juridique. I] n’existe en effet aucune règle ni aucun principe
juridique qui prescrive la reconnaissance d’une ligne donnée comme étant
la seule et unique acceptable en droit international. Concrètement, la
ligne frontière peut être choisie par voie de négociation parmi une mul-
titude de possibilités, pourvu qu’elle respecte les règles de l'équité. Tel est
le point de vue que j'avais exposé à l'issue d’une analyse minutieuse des
questions en jeu et des travaux préparatoires dans l’opinion individuelle
que j'avais jointe à l’arrêt rendu par la Cour en l'affaire de la Délimita-
tion maritime dans la région située entre le Groenland et Jan Mayen
{Danemark c. Norvège) (C.IJ. Recueil 1993, p. 199).

167
FRONTIÈRE TERRESTRE ET MARITIME (DECL. ODA) 467

25. Aux termes de l’article 6 de la convention de Genève de 1958 sur le
plateau continental: «la délimitation du plateau continental ... est déter-
minée par accord entre [les Parties]». Il importe de relever que, méme a
l’époque de son adoption, cette règle s’écartait fondamentalement de celle
applicable à la mer territoriale, laquelle fait primer le recours à la ligne
médiane (convention de Genève de 1958 sur la mer territoriale, art. 12).
Le principe essentiel selon lequel la délimitation d un plateau continental
doit être convenue par voie de négociation fut repris par la convention
des Nations Unies de 1982 sur le droit de la mer {art. 83).

26. Certes, une disposition énonçant simplement qu’une frontière doit
être convenue par voie de négociation entre les Parties n’en définit pas
pour autant le tracé précis, et l’issue de discussions relatives à la délimi-
tation du plateau continental est en réalité dictée par le pouvoir de négo-
ciation de chacune des Parties en présence. Mais la convention de 1958
n'offrait pas moins un principe directeur en cas d’echec des négociations:
«[a] défaut d’accord, et à moins que des circonstances spéciales ne justi-
fient une autre délimitation, [la frontière] est constituée par la ligne
médiane [dans le cas de côtes se faisant face]» et «s’opère par application
du principe de l’équidistance [dans le cas de côtes adjacentes]» (art. 6,
par. | et 2). Cette règle, dite de la «ligne d’équidistance (médiane) + cir-
constances spéciales», aurait pu être appliquée cle différentes manières
pour parvenir à une «solution équitable».

27. Conscients que cette disposition n’énonçait vas de critères objectifs
pour tracer une frontière, les rédacteurs de la convention des
Nations Unies de 1982 sur le droit de la mer tentèrent de formuler pareils
critères mais, après s’y être essayés pendant plusieurs années, ne par-
vinrent qu'à la solution de compromis qui figure aujourd’hui dans la
convention de 1982:

«1. La délimitation du plateau continental ... est effectuée par
voie d’accord conformément au droit international ... afin d’aboutir
à une solution équitable.

2. S'ils ne parviennent pas a un accord dans un délai raisonnable,
les Etats concernés ont recours aux procédures prévues à la par-
tie XV [règlement des différends].» (Art. 83.)

28. Je crains qu’un grave malentendu ne prévale dans les milieux uni-
versitaires quant à l'interprétation de ces dispositions. Je me dois de faire
observer que, en premier lieu, les dispositions du paragraphe 2 de l’ar-
ticle 83 ne constituent pas une clause attributive de compétence au sens du
paragraphe | de l’article 36 du Statut de la Cour. En deuxième lieu, le fait
que les négociations relatives au tracé de la frontière aient échoué ne
signifie pas nécessairement qu’un «différend d’ordre juridique» ait surgi.
En troisième lieu, les dispositions du paragraphe 7 de l’article 83 ne sau-
raient être interprétées comme conférant une juridiction obligatoire aux
institutions énumérées à l’article 287, partie XV. Nonobstant son titre
(«Procédures obligatoires aboutissant à des décisions obligatoires»), il est
clair que la section 2 de la partie XV de la convertion de 1982, lue à la

168

 
FRONTIÈRE TERRESTRE ET MARITIME (DECL. ODA) 468

lumière de la section 3 («Limitations et exceptions à l’application de la
section 2»), ne prévoit pas que de telles procédures s'appliquent dans le
cas d’une affaire de délimitation frontalière soumise à l’une quelconque
des institutions évoquées plus haut, parmi lesquelles la présente Cour.

29. La Cour pourrait fort bien agir en qualité d'instance tierce si les
Parties lui demandaient conjointement de tracer une telle frontière. Mais
la présente instance a été introduite par le Cameroun de manière unila-
térale, et, à cette époque, le Nigéria ne s’est nullement montré désireux de
confier à la Cour la délimitation de ce segment de la frontière entre les
deux Etats; au contraire, le Nigéria a exprimé son opposition à cette
approche, comme en témoigne l'exception d’incompétence qu'il a fait
valoir à cet égard en décembre 1995.

30. Je voudrais souligner que le Cameroun et le Nigéria n’avaient
même pas entamé de négociations en vue de s'entendre sur la délimitation
du plateau continental, ce qui se comprend fort bien compte tenu du sta-
tut incertain qui était alors celui de la presqu'île de Bakassi, point de
départ du plateau continental. En pareilles circonstances, la Cour ne pou-
vait engager de procédure obligatoire impliquant. une décision contrai-
gnante. Elle ne pouvait «décider » d’un quelconque tracé. Elle n’aurait pu
le faire que si les Parties l’en avaient priée conjointement; or tel n’a pas
été le cas. Si j'ai voté en faveur du point IV D) du dispositif, c’est parce
qu'il est peu probable que la direction générale décrite par la Cour à ce
paragraphe, bien qu’erronée en soi comme je l’a: dit au paragraphe 22
ci-dessus, entraîne le moindre effet préjudiciable.

Signé) Shigeru ODA.

169

 
